Cag

Oo Oo SHA Om BR We YH

MN NYY NYNDN Ww
SIrIADROSOPSGERSRIATDEBDDNAOS

 

SHAHBAZ LAW GROUP, APC
15760 Ventura Boulevard

Suite 860

Encino, CA 91436

Tel: (818) 510-0091

Fax: (818) 305-6222

Email: jacob@shahbazlaw.com

1900 Avenue of the Stars, 7“ Floor
Los Angeles, CA 90067-4308

Tel: (310) 203-8080

Fax: (310) 203-0560

Email: mkenefick@jmbm.com

GARNIK BLKOYAN,
Plaintiff,

¥.

DR. IKE’S PHARMACY, business
form unknown, and DOES 1-25

Defendants.

Jacob A. Shahbaz, Esq. (SBN. 204669)

Matthew S. Kenefick, Esq. (SBN. 227298)
JEFFER MANGELS BUTLER & MITCHELL, LLP

 

 

b 2:20-cv-11766-AFM Document 14 Filed 01/22/21 Page1lof2 Page ID #:54

Attorney for Plaintiff, GARNIK BLKHOYAN

Attorney for Defendant, DR. IKE’S PHARMACY, ET AL.

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

Case No. 2:20-cv-11766-APM

Hon. Judge Alexander F. MacKinnon
JOINT STIPULATION FOR
DISMISSAL WITH PREJUDICE

11/25/2020
None Set

Action Filed:
Trial Date:

 

 

JOINT STIPULATION FOR DISMISSAL

 
eo 3S sD A FR WY PB

NM NNN NY HN bw
eo’ A GOESKRR SERDAR BE TD oI

 

 

cast 2:20-cv-11766-AFM Document 14 Filed 01/22/21 Page 2of2 Page ID#:55

Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)Gi), Plaintiff Garnik
Blkhoyan, and Defendants Dr. Ike’s Pharmacy, et al., by and through the

undersigned parties, and their counsels, hereby stipulate that the above-captioned

action is voluntarily dismissed with prejudice in its entirety. Each party shall bear

their own attorneys’ fees and costs incurred herein.

Dated: January 22, 2021

Dated: January 22, 2021

SHAHBAZ LAW GROUP, APC

By /s/Jacob A. Shahbaz
Jacob A. Shahbaz, Esq.
Attorney for Plaintiff
Garnik Blkhoyan

JEFFER MANGELS BUTLER & MITCHELL, LLP

By /s/ Matthew S. Kenefick
Matthew S. Kenefick, Esq.
Attorney for Defendants
Dr. Ike’s Pharmacy

 

JOINT STIPULATION FOR DISMISSAL

 
